17 So. 3d 346 (2009)
Robert A. ARGUELLES, Appellant,
v.
CITY OF ORLANDO, Appellee.
No. 5D08-1134.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Nicholas A. Shannin of Page, Eichenblatt, Bernbaum & Bennett, P.A., Orlando, for Appellant.
Robert E. Bonner of Meier, Bonner, Muszynski, O'Dell & Harvey, P.A., Orlando, for Appellee.
PER CURIAM.
Appellant challenges the dismissal of his civil lawsuit for lack of prosecution. Appellee properly concedes that the lower court erred by dismissing the lawsuit only thirty-one days after Appellee served notice pursuant to Florida Rule of Civil Procedure 1.420(e) and in the face of intervening prosecutorial activity filed by Appellant.
REVERSED AND REMANDED.
TORPY, LAWSON and JACOBUS, JJ., concur.